PER CURIAM.
We affirm the final summary judgment denying coverage under a residential tenant insurance policy. The insured claimed that a water leak caused mold damage to the premises. The insurer defended, claiming both a misrepresentation in the application, in that the premises were in fact being used for a commercial enterprise, rather than for residential purposes, and also that the policy excluded mold damage. In its motion for summary judgment the insurer argued both the misrepresentation as well as the exclusions from coverage and the fact that no water leak was found in the premises. The trial court granted súmmary judgment, finding a material misrepresentation.
Although we conclude that a material issue of fact remained as to misrepresentation since there was no evidence in the record as to whether the premises were being used for commercial purposes at the time of the application, we can affirm where there is any basis to support the judgment. Dade Cnty. Sch. Bd. v. Radio Station WQBA, 781 So.2d 638, 644 (Fla.1999). (“[I]f a trial court reaches the right result, but for the wrong reasons, it will be upheld if there is any basis which would support the judgment in the record.”). The insurance company presented undisputed evidence that there was no water leak, and the policy did not cover mold unconnected to a peril covered by the policy. Defects in the construction process, as the expert testified was how the mold occurred, are not covered by the policy. Therefore, the summary judgment was appropriately entered.
WARNER, STEVENSON and TAYLOR, JJ., concur.